 1                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 2
                                                         PATENT
 3
     KARAMELION LLC,
 4                                                       Case No. 19-cv-06016-YGR
                           Plaintiff,
 5      v.                                               [PROPOSED] ORDER
                                                         GRANTING PLAINTIFF'S
 6   NORTEK SECURITY & CONTROL                           REQUEST FOR DISMISSAL
 7   LLC,                                                WITH PREJUDICE
                                                         * as modified by the Court *
 8                         Defendant.

 9

10           Plaintiff's motion, which requests dismissal of all claims asserted between

11
     Plaintiff Karamelion LLC and Defendant Nortek Security & Control LLC, is GRANTED.
12
             It is therefore ORDERED, ADJUDGED AND DECREED that all claims asserted in this
13
     suit between Plaintiff Karamelion LLC and Defendant Nortek Security & Control LLC, are
14

15   hereby DISMISSED WITH PREJUDICE.

16           It is further ORDERED that all costs, expenses and attorneys’ fees are to be borne by the

17   party that incurred them.
18
             IT IS SO ORDERED.
19
             Date: January 2, 2020
20

21                                                United States District Judge
22                                                 Yvonne Gonzalez Rogers

23

24

25

26
27

28


     ORDER GRANTING DISMISSAL WITH PREJUDICE
